           Case 2:20-cv-02832-BMS Document 35 Filed 05/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SUSAN SPATH HEGEDUS, INC.,                  :
d/b/a KERN & CO.,                           :
and on behalf of those similarly situated   :
               Plaintiff,                   :      CIVIL ACTION
       v.                                   :
                                            :
ACE FIRE UNDERWRITERS                       :      No. 20-2832
INSURANCE COMPANY,                          :
          Defendant.                        :

                                            ORDER

          AND NOW, this 19th day of May, 2021, upon consideration of Defendant, ACE Fire

Underwriters Insurance Company’s Petition for Certification of the Court’s May 7, 2021 Order to

Allow for an Interlocutory Appeal Pursuant to 28 U.S.C. § 1292(b) and Request for Stay, it is

hereby ORDERED, ADJUDGED, AND DECREED, that the Petition is GRANTED and the

action is certified for interlocutory appeal pursuant to 28 U.S.C. § 1292(b). It is further

ORDERED that the proceedings in the instant action are stayed pending the outcome of the

appeal.

                                            BY THE COURT:

                                            /s/ Berle M. Schiller

                                            Berle M. Schiller, J.
